THE THIRTEENTH COURT OF APPEALS

                                    13-15-00344-CV


                                Marco A. Delgado, et al.
                                          v.
                               Juan Lino Garza Sr., et al.


                                    On appeal from the
                      93rd District Court of Hidalgo County, Texas
                             Trial Cause No. C-2647-05-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART AND REVERSED and RENDERED IN PART. Costs of the appeal are adjudged

80% percent against appellants and 20% percent against appellees.

      We further order this decision certified below for observance.

November 27, 2018